      Case 3:20-cv-00343-DPM Document 29 Filed 04/30/21 Page 1 of 1




          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  NORTHERN DIVISION

JEROME P. FARMER                                            PLAINTIFF
ADC # 179184

v.                      No. 3:20-cv-343-DPM

KEITH BOWERS, Admin,
Craighead County Detention Center;
TONI RAYMOND, Assistant Jail
Administrator, Craighead County Jail;
MARTY BOYD, Sheriff, Craighead
County Sheriff Department; LUKE
MOYER, Sergeant, Craighead County
Jail; J. FRAIZER, CO, Craighead County
Jail; J. MEREDITH, CO, Craighead
County Jail; A. NIEWIROWICZ, CO,
Craighead County Jail; C. RAINS, CO,
Craighead County Jail; and C. TATE,
CO, Craighead County Jail                               DEFENDANTS

                             JUDGMENT

     Farmer’s complaint is dismissed without prejudice.



                                       ________________________
                                       D.P. Marshall Jr.
                                       United States District Judge

                                       30 April 2021
